






EXHIBIT 10.8







IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DIVISION







JUST-RITE SUPPLY, INC.,

PLAINTIFF

a Florida corporation,




VERSUS

CASE NO.: 1:03CV214GuRo




DENNIS L. ROBERTSON, SR.,

DEFENDANTS

an individual, SUPERIOR BUILDING

SUPPLY, INC., a Mississippi corporation,

SHERRY BOUCHER, an individual,

BARBARA ROBERTSON, an individual,

B&R CONSTRUCTION, LLC, a Mississippi

limited liability company, ROBERTSON

PROPERTIES, LLC, a Mississippi limited

liability company, and A&R SUPPLY OF

MISSISSIPPI, INC., a Mississippi corporation,




Defendants.

_____________________________________/




STIPULATION TO FINAL JUDGMENT AND PERMANENT INJUNCTION,
SETTLEMENT AND RELEASE AGREEMENT




This Stipulation to Final Judgment and Permanent Injunction, Settlement and
Release

Agreement (“Settlement Agreement”) is entered into as of this 27th  day of
September, 2004 (the “Effective Date”), by and between Just-Rite Supply, Inc.
(“Just-Rite”), a Florida corporation; Dennis L. Robertson, Sr. (“Denny
Robertson”), an individual; Barbara Robertson, an individual; Superior Building
Supply, Inc. (“Superior”), a Mississippi corporation; Sherry Boucher, an
individual; Robertson Properties, LLP, (“Robertson Properties”), a Mississippi
limited liability partnership; B&R Construction, LLC (“B&R Construction”), a
Mississippi limited liability company; A&R Supply of Mississippi, Inc. (“A&R
Supply”), a Mississippi corporation; and Ronald S. Johnson (“Johnson”), an
individual, (collectively, the “Parties”).

WHEREAS, Just-Rite sought to increase its market presence on the Mississippi
Gulf Coast by acquiring all of the tangible and intangible assets of A&R Supply,
which at that time was owned in part by Denny Robertson and Ronald Johnson;



--------------------------------------------------------------------------------








WHEREAS, Just-Rite, A&R Supply, Denny Robertson, and Ronald Johnson entered into
an Asset Purchase Agreement dated June 5, 2000, (the “Asset Purchase
Agreement”),  by which Just-Rite agreed to purchase A&R Supply as a going
concern, together with its customer and vendor lists, contracts, interest in
real property leases and advertising materials, for approximately $2.3 million;
 

WHEREAS, the single most important and unique value of Just-Rite’s investment,
however, was in the goodwill associated with A&R Supply’s established customer,
employee and vendor relationships, which totaled approximately $900,000 of the
$2.3 million purchase price;

WHEREAS, in order to maintain these vital relationships with its customers and
vendors, Just-Rite and Denny Robertson entered into an Employment Agreement
dated May 1, 2000 (the “Employment Agreement”), by which Just-Rite agreed to
employ Denny Robertson with a long term employment contract;

WHEREAS, to protect its investment, Just-Rite obtained non-compete covenants and
agreements from A&R Supply and Denny Robertson in both the Asset Purchase
Agreement and the Employment Agreement, which prohibited Denny Robertson from
working, either directly or indirectly, for any competitor of Just-Rite;

WHEREAS, Just-Rite alleges that in early 2002, Denny Robertson, while in
Just-Rite’s employ, on Just-Rite’s time, and using Just-Rite’s resources, formed
Superior to compete directly against Just-Rite in violation of the non-compete
agreements and restrictive covenants contained in both his Employment Agreement
and the Asset Purchase Agreement;

WHEREAS, Just-Rite commenced an action in the United States District Court for
the Southern District of Mississippi against Denny Robertson, Barbara Robertson,
Sherry Boucher, Superior, Robertson Properties, B&R Construction and A&R Supply
(“Defendants”) entitled Just-Rite Supply, Inc. v. Dennis L. Robertson, Sr., et
al., Case No. 1:03CV214GRo (the “Action”);

WHEREAS, at the same time that it brought the Action, Just-Rite also filed its
Motion for Temporary Restraining Order and Preliminary Injunction against Denny
Robertson.  



--------------------------------------------------------------------------------








WHEREAS, following oral argument before the Court in March 2003, the parties
agreed to submit a consent Injunction Order to the Court, which would enjoin
Denny Robertson from directly or indirectly assisting any competitor of
Just-Rite, including but not limited to Superior.

WHEREAS, on April 1, 2003, U.S. District Judge Bramlette entered the Injunction
Order submitted by the parties;

WHEREAS, Just-Rite thereafter alleged that through discovery, it was able to
determine that Superior was the “alter ego” of Denny Robertson, and that Denny
Robertson continued to use Superior to compete against Just-Rite in violation of
his restrictive covenants and the Injunction Order entered by Judge Bramlette in
April of 2003;

WHEREAS, in December of 2003, Just-Rite brought a renewed Injunction Motion
against Denny Robertson and Superior and for Sanctions against Denny Robertson;

WHEREAS, following oral argument on January 8, 2004, U.S. District Judge Gex
entered an Order granting Just-Rite’s Renewed Injunction Motion against Denny
Robertson.  

WHEREAS, Judge Gex also granted Just-Rite’s Motion for Contempt and Sanctions
against Defendant Denny Robertson and instructed Just-Rite to submit a
recapitulation of the attorneys’ fees it expended in bringing its contempt and
related motions before the Court;

WHEREAS, by Order dated August 31, 2004, the Court entered judgment in favor of
Just-Rite against Denny Robertson in the amount of $43,829.01 as a result of
being found in contempt;

WHEREAS, Just-Rite alleges that it has suffered damages in excess of $2,000,000
as a result of the unlawful actions of Defendants, which amount consists of
nearly $900,000 in lost goodwill, $450,000 net losses from operations, $470,000
in lost profits, and more than $200,000 in attorneys’ fees and costs;

WHEREAS, A&R Supply filed a Counterclaim in the Action seeking damages from
Just-Rite and for payment of the remaining principal balance of $128,172 on a
promissory note from Just-Rite to A&R Supply as provided by the Asset Purchase
Agreement (the “A&R Promissory Note”);

WHEREAS, A&R Supply filed a Crossclaim in the Action seeking damages from Denny
Robertson as a result of his breach of the Asset Purchase Agreement;



--------------------------------------------------------------------------------








WHEREAS, Ronald Johnson is a shareholder of A&R Supply and has asserted an
interest in this litigation by virtue of his stock ownership in A&R Supply; and;

WHEREAS, the Parties to this Agreement desire to settle and compromise in good
faith any and all claims between themselves that were asserted or that could
have been asserted in the Action to avoid the expense, uncertainty and
distraction created by litigation;

NOW, THEREFORE, in consideration of the recitations above and the mutual
promises, covenants, rights and obligations set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, the Parties hereby agree to the following:

1.

Consent to Final Judgment and Permanent Injunction

The Parties, including without limitation Denny Robertson, Barbara Robertson and
Sherry Boucher agree to the entry of the Final Judgment in the form attached
hereto as Exhibit A.  Denny Robertson, Barbara Robertson and Sherry Boucher
irrevocably and fully waive notice of entry of Final Judgment and Permanent
Injunction, and understand and agree that violation of the Final Judgment and
Permanent Injunction will expose them to all penalties provided by law,
including for contempt of Court.

All Parties, including without limitation Denny Robertson, Barbara Robertson and
Sherry Boucher irrevocably and fully waive any and all right to appeal the Final
Judgment, to have it vacated or set aside, to seek or obtain a new trial
thereon, or otherwise attack in any way, directly or collaterally, its validity
or enforceability.

2.

Non-competition

In order to protect Just-Rite’s legitimate business interests, which include,
but are not limited to, its trade secrets and/or confidential information,
client contacts and/or client good will, Denny Robertson, Barbara Robertson and
Sherry Boucher agree that, for a period of three (3) years beginning on the
Effective Date of this Settlement Agreement, they will not, collectively or
individually, work in any capacity in the building supply industry in the States
of Florida, Georgia, Alabama, Mississippi and Louisiana, which are the same
geographic areas in which Just-



--------------------------------------------------------------------------------








Rite currently conducts business, during the next three years from the Effective
Date of this Settlement Agreement.  Specifically, for a period of three (3)
years beginning on the Effective Date of this Settlement Agreement, Denny
Robertson, Barbara Robertson and Sherry Boucher agree that they will not:

(A)

be an employee, independent contractor, manager, agent, director, stockholder,
owner, partner, consultant, financial backer, creditor, or be otherwise directly
or indirectly connected with or participate in the employment, management,
operation or control of any business, firm, proprietorship, corporation,
partnership, association, entity or venture engaged in a business similar to
Just-Rite’s business within the States of Florida, Georgia, Alabama, Mississippi
and Louisiana;




(B)

contact, call upon, solicit business from, sell or render services in connection
with the sale of building supplies to any customer of Just-Rite;




(C)

directly or indirectly employ or solicit the employment of any employee of
Just-Rite; or




(D)

disclose, directly or indirectly, to any person, firm or entity, any
confidential information about Just-Rite’s business.




If Just-Rite discovers that Denny Robertson, Barbara Robertson and/or Sherry
Boucher are violating any of the provisions of this Paragraph and/or the Final
Judgment attached hereto as Exhibit A, Just-Rite shall provide written notice of
such alleged violation and the violator(s) shall immediately cease any actions
that are in violation of this Settlement Agreement and terminate any
relationships that are in violation of this Settlement Agreement. Should the
violator(s) refuse or otherwise fail to immediately cease performing any actions
that are in violation of this Paragraph and/or Final Judgment after receiving
notice from Just-Rite, Just-Rite shall notify the Court, in writing, that the
terms of this Settlement Agreement and the Final Judgment are not being complied
with and request that the Court exercise its enforcement, contempt, sanction and
any other powers against said violator(s) accordingly.

Denny Robertson, Barbara Robertson and Sherry Boucher further agree that the
above-referenced restrictions are valid under all applicable laws, that the
restriction is reasonable as to its time and area, and is necessary to protect
the legitimate business interests of Just-Rite.



--------------------------------------------------------------------------------








3.

Sale and Transfer of Assets

A.

Real Property

Robertson Properties, the title holder, shall sell, transfer and convey to
Just-Rite the following four (4) parcels of real property and all fixtures and
structures thereon (collectively the “Four Properties”), free and clear of all
liens, encumbrances and/or mortgages of every kind except for those that
Just-Rite expressly agrees to assume, as specifically set forth below
(collectively the “Assumed Liens”)

Two of the Four Properties are also encumbered by deeds of trust in favor of
Peoples Bank of Biloxi, Mississippi (“Peoples Bank”), which serve as
accommodation collateral for loans by Peoples Bank to Superior.  One loan is
secured by Superior’s inventory and is in the initial amount of $100,000.00
(“Superior’s Inventory Loan”).  The second loan is secured by Superior’s
accounts receivables (“Superior’s A/R Loan”).  As of  September 1, 2004, the
balance of Superior’s Inventory Loan was approximately $91,000 and Superior’s
A/R Loan was approximately $69,000.   Superior’s Inventory Loan and Superior’s
A/R Loan are not Assumed Liens but shall be paid and the deeds of trust
satisfied as hereafter provided.

Simultaneous with the execution of this Settlement Agreement, Robertson
Properties, Denny Robertson and/or Barbara Robertson shall execute and deliver
to Just-Rite, or its assign, warranty deeds conveying the Four Properties.  Each
party shall bear its own attorneys’ fees and expenses.  Just-Rite shall bear the
expense of title examination, title insurance, document production, survey and
termite inspection.  No real estate sales or broker’s fees shall be due as a
result of these conveyances. Just-Rite shall rely on its own examination of
title to the Four Properties performed in connection with this Settlement.

Real estate taxes on the Four Properties shall be assumed and paid by Just-Rite
and shall constitute an Assumed Lien on each of the Four Properties.  

B.

Consideration

Consideration for the purchases of the Four Properties includes Just-Rite’s
release of its claims for damages and injuries as set forth in this Agreement;
Just-Rite’s assumption or payoff of the Assumed Liens on the Four



--------------------------------------------------------------------------------








Properties, including unpaid principal and accrued interest; and the other
releases, covenants, conditions and obligations of the Parties herein.  

C.

Four Properties:

(i)  

17551 16th Street Property, Gulfport, MS (16,800 sq. ft. warehouse building
(Legal description attached as Exhibit “B”) (the “17551 Gulfport Property”).




Robertson Properties and Denny Robertson expressly warrant that the 17551
Gulfport Property is encumbered by the following:

(a)

A first deed of trust recorded February 18, 2003, in favor of SouthTrust Bank
securing a loan in the initial principal amount of $404,312.50, which has as of
August 20, 2004 a balance due of $383,766.16 (the “First SouthTrust Loan”) and
is an Assumed Lien. Robertson Properties, Barbara Robertson and Denny Robertson
further warrant that the First SouthTrust Loan is current and not in default.




(b)

A deed of trust recorded October 2, 2003, in the initial principal amount of
$49,929.01 in favor of Bancorp South Bank to secure a loan to Denny and Barbara
Robertson’s daughter, Marcie Carbajo. This lien is not an Assumed Lien.
 Robertson Properties, Barbara Robertson and Denny Robertson hereby represent
and warrant that they have taken all actions that are necessary to satisfy this
loan and obtain a recorded release of this deed of trust.  At the time of this
Agreement they will provide to Just-Rite a copy of the executed and recorded
satisfaction of mortgage from Bancorp South Bank.




(ii)

17560 16th Street, Gulfport, MS (12,000 sq. ft. warehouse building) (Legal
description attached as Exhibit “C”) (the “17560 Gulfport Property”).




Robertson Properties and Denny Robertson expressly warrant that the property
located at 17560 Gulfport Property is encumbered by the following:

(a)

A first deed of trust recorded April 11, 2002, in favor of Peoples Banks to
serve as accommodation collateral for Superior’s Inventory Loan and Superior’s
A/R Loan.  




(b)

A second deed of trust in favor of SouthTrust Bank securing a loan in the
initial principal amount of approximately $375,000.00, which as of August 20,
2004, had a principal balance of $347,399.83 (the “Second SouthTrust Loan”) and
is an Assumed Lien.  Robertson Properties, Denny Robertson, and Barbara
Robertson warrant that this deed of trust is current and not in default.




(iii)

10 acres of land on Canal Road, Gulfport, MS (Legal Description attached as
Exhibit “D”) (the “Canal Road Property”).



--------------------------------------------------------------------------------








Robertson Properties and Denny Robertson expressly warrant that the Canal Road
Property is encumbered only by a deed of trust securing the Second SouthTrust
Loan.  

(iv)

1502 Railroad Avenue, Pascagoula, MS (Legal description attached as Exhibit “E”)
(the “Pascagoula Property”).




Robertson Properties, Barbara Robertson and Denny Robertson expressly warrant
that the Pascagoula Property is encumbered by the following:

(a)

A first deed of trust from Robertson Properties to Peoples Bank as an
accommodation to secure Superior’s Inventory Loan and Superior’s A/R Loan.




(b)

A second deed of trust from Robertson Properties to Peoples Bank recorded June
10, 2002, which secures a loan in the initial principal amount of $131,749.50
for the purchase of the 2002 Volvo Boom Truck.




(c)

A third deed of trust from Robertson Properties to SouthTrust Bank securing the
Second SouthTrust Loan, which is third in priority of filing.




(v)

No Other Encumbrances:

Robertson Properties, Barbara Robertson and Denny Robertson expressly warrant
that there are no other liens, mortgages or encumbrances on the Four Properties,
other than those specifically described above and ad valorem taxes.  

(vi)

Insurance

Robertson Properties, Denny Robertson and Barbara Robertson expressly warrant
that each of the Four Properties and the improvements thereon are and shall
remain insured against casualty at replacement value up to and including the
date the Four Properties are conveyed to Just-Rite.  In the event there is a
casualty or loss of any of the Four Properties prior to the date hereof, any and
all insurance proceeds will be either used to rebuild or repair the premises or
will apply against the SouthTrust Loan for which the property serves as
collateral, at Just-Rite’s option.  Robertson Properties, Denny Robertson, and
Barbara Robertson shall cooperate with Just-Rite to assure that any insurance
proceeds are applied as Just-Rite designates, to the extent permitted by the
insurance coverage.



--------------------------------------------------------------------------------








4.

Satisfaction of Superior’s Inventory and Accounts Receivable Loans

(i)

As additional consideration for this settlement, and the acquisition of the Four
Properties, Just-Rite shall pay to Peoples Bank on behalf of Robertson
Properties the sum of Thirty-Five Thousand Dollars ($35,000.00), which shall be
applied by Peoples Bank on Superior’s Inventory Loan.  This payment is
contingent upon Peoples Bank’s release of its accommodation deed of trust on the
17560 Gulfport Property.  

(ii)

Superior, Barbara Robertson and Denny Robertson shall fully cooperate with
Peoples Bank in and not oppose the foreclosure and sale of Superior’s remaining
inventory. All proceeds of such sale shall be used to pay Superior’s Inventory
Loan and to satisfy Peoples Bank’s accommodation deeds of trust on the Four
Properties, as applicable.

(iii)

Superior, Barbara Robertson and Denny Robertson agree and warrant that they, and
each of them, shall promptly and in good faith take all actions and make every
efforts necessary to collect Superior’s outstanding accounts receivable and
immediately pay, upon final execution of this Settlement Agreement, all
 proceeds of such collections to Peoples Bank in satisfaction of Superior’s A/R
Loan and thereby obtain a release of Peoples Bank’s accommodation deeds of trust
on the Four Properties, as applicable.  Upon execution of the Settlement
Agreement, Superior, Barbara Robertson, and Denny Robertson shall pay not less
than $30,000 to Peoples Bank, which is the full amount of all Superior’s
accounts receivable collected since Superior terminated operations.  Superior,
Barbara Robertson and Denny Robertson agree to fully cooperate with Peoples Bank
and Just-Rite in the collection and payment to Peoples bank of Superior’s
accounts receivable, including but not limited to providing periodic reports on
collection activities and aged A/R.  If any account is not collected within 90
days of the date it was originally due, Barbara Robertson and Denny Robertson
agree to institute suit in Superior’s name and diligently pursue such suit to
conclusion to collect such past due amounts.  Barbara Robertson and Denny
Robertson agree, jointly and severally, that they will pay and satisfy
Superior’s A/R Loan and obtain a release of the Peoples Bank deeds of trust on
the Four Properties that secure the loan in the event the collections of
Superior’s accounts receivable are insufficient to pay the loan.



--------------------------------------------------------------------------------








5.

Purchase of Certain Vehicles

As further inducement for Just-Rite to accept the terms of and enter into this
Settlement Agreement, Superior and/or Robertson Properties shall simultaneously
sell the following assets to Just-Rite by proper bill of sale and certificate of
transfer of title:

(i)

2003 Sterling Boom Truck – VIN 2FZHAZCVO4AM1633, title to which is held by
Robertson  Properties and which is subject to a lien to Peoples Bank for the
purchase of the vehicle (the “Sterling Truck Loan”). As of August 20, 2004, the
Sterling Truck Loan had an outstanding balance of  approximately $100,000.

(ii)

2002 Volvo Boom Truck – VIN 4V5KC9GF72N332215, title to which is held by
Superior and which is subject to a lien to Peoples Banks to secure the purchase
of the vehicle (the “Volvo Truck Loan”).  As of August 20, 2004, Volvo Truck
Loan had an outstanding balance of  approximately $85,000.

The Sterling Boom Truck and the Volvo Boom Truck are referred to individually as
a “Boom Truck” and collectively as the “Boom Trucks.”

The purchase price of each Boom Truck shall be the amount required to pay the
outstanding balance of the promissory note in favor of People’s Bank on that
Boom Truck, which purchase price shall be paid directly to Peoples Bank to
satisfy its lien.  Robertson Properties and Superior further warrant that the
Sterling Truck Loan and the Volvo Truck Loan  are not in default and will remain
current up until the time that Just-Rite purchases and takes possession of the
Boom Trucks, and that the Boom Trucks will remain and be in good operating
condition at the time of purchase.  Robertson Properties and Superior agree to
cooperate with Just-Rite to keep insurance on the Boom Trucks at Just-Rite’s
expense until the time that Just-Rite purchases them.  Subject to Just-Rite’s
payment of the Sterling Truck Loan and the Volvo Truck Loan, Superior, Robertson
Properties, Barbara Robertson, and Denny Robertson shall convey the Boom Trucks
to Just-Rite free and clear of all liens and encumbrances and shall obtain
release of any deed of trust on the Four Properties that secure the Sterling
Truck Loan and the Volvo Truck Loan.



--------------------------------------------------------------------------------








6.

Release of A&R Supply’s Claims

Upon the full execution of this Agreement, Just-Rite shall pay to A&R Supply,
which shall in turn immediately pay to Ronald Johnson, the sum of Ten thousand
and no/100 Dollars ($10,000.00), which sum shall be in full and final payment,
settlement and compromise of any and all claims that A&R Supply, Ronald Johnson
or Denny Robertson has or may have against Just-Rite, its employees, officers,
directors, agents, or affiliates shall have as a result of any obligation
arising out of or resulting from the Asset Purchase Agreement, including the A&R
Promissory Note.  Upon such payment by Just-Rite, A&R Supply, Denny Robertson
and Ronald Johnson shall mark the A&R Promissory Note “paid in full,” shall sign
the face of the A&R Promissory Note to indicate that it has be paid and
satisfied, and shall deliver the original note to Just-Rite.

7.

Release of Settling Defendants by Just-Rite

For and in consideration of the simultaneous, mutual and reciprocal releases
exchanged by the Parties and contained within this Settlement Agreement, the
mutual promises and  covenants of the Parties hereto in reaching a settlement of
the disputes between them, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Just-Rite does hereby
remise, release and forever discharge and, by these presents, does for its
heirs, executors, assigns, administrators, remise, release and forever discharge
Denny Robertson, Barbara Robertson, Superior, Sherry Boucher, Robertson
Properties, B&R Construction, A&R Supply, and Ronald Johnson (collectively the
“Settling Defendants”), any of their predecessors, successors, or assigns, and
their respective past or present officers, directors, agents, servants,
employees, attorneys or representatives in their official and individual
capacities, from any and all actions, causes of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever in law or in equity, under
federal and state constitutions, statutes, laws, ordinances or regulations, or
under common law, whether known or unknown, foreseen or unforeseen, which
Just-Rite has, may have, or has had relating to, or arising from, the acts,
omissions to act, events, transactions, statements or other subject matter
giving rise to the Action, including any counterclaims, setoffs, or crossclaims
Just-Rite may have asserted in the Action, excepting however, any and all
obligations that the Settling Defendants owe to Just-Rite under this Settlement
Agreement.



--------------------------------------------------------------------------------








8.

Release of Just-Rite by Settling Defendants

For and in consideration of the simultaneous, mutual and reciprocal releases
exchanged by the Parties and contained within this Settlement Agreement, the
mutual promises and  covenants of the Parties hereto in reaching a settlement of
the disputes between them, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Settling Defendants,
and each of them, do hereby remise, release and forever discharge and, by these
presents, do for their heirs, executors, assigns, administrators, remise,
release and forever discharge Just-Rite, any of its predecessors, successors,
assigns, parents, subsidiaries, subdivisions, affiliated or related entities,
and its respective past or present officers, directors, agents, servants,
employees, attorneys or representatives in their official and individual
capacities, from any and all actions, causes of action, suits, debts, notes,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims and demands whatsoever in law or in
equity, under federal and state constitutions, statutes, laws, ordinances or
regulations, or under common law, whether known or unknown, foreseen or
unforeseen, which the Settling Defendants have, may have, or have had relating
to, or arising from, the acts, omissions to act, events, transactions,
statements or other subject matter giving rise to the Action, including any
counterclaims, setoffs, or cross-claims Settling Defendants may have asserted in
the Action, excepting however, any and all obligations that Just-Rite owes to
Settling Defendants under this Settlement Agreement.

9.

Indemnification

Notwithstanding any provisions to the contrary in this Settlement Agreement,
Superior, but not its principals, officers, directors or shareholders, hereby
agrees to indemnify, reimburse and hold Just-Rite harmless from any and all
claims that may be asserted by any individuals and/or entities related to the
subject matter of this Agreement, including but not limited to any creditors,
lien holders, trustees in bankruptcy, etc., of the Defendants.  Should Just-Rite
be forced to defend against any such claims, Superior , but not its principals,
officers, directors or shareholders, agrees to pay the costs and attorneys’ fees
incurred by Just-Rite as a result thereof.



--------------------------------------------------------------------------------








10.

Cross Release of Settling Defendants

For and in consideration of the simultaneous, mutual and reciprocal releases
exchanged by the Parties and contained within this Settlement Agreement, the
mutual promises and  covenants of the Parties hereto in reaching a settlement of
the disputes between them, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Settling Defendants,
and each of them, do hereby remise, release and forever discharge and, by these
presents, do for their heirs, executors, assigns, administrators, remise,
release and forever discharge each other, any of their predecessors, successors,
assigns, parents, subsidiaries, subdivisions, affiliated or related entities,
and their respective past or present officers, directors, agents, servants,
employees, attorneys or representatives in their official and individual
capacities, from any and all actions, causes of action, suits, debts, notes,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims and demands whatsoever in law or in
equity, under federal and state constitutions, statutes, laws, ordinances or
regulations, or under common law, whether known or unknown, foreseen or
unforeseen, which the Settling Defendants have, may have, or have had relating
to, or arising from, the acts, omissions to act, events, transactions,
statements or other subject matter giving rise to the Asset Purchase Agreement,
the A&R Promissory Note, and the Action, including any counterclaims, setoffs,
or cross-claims Settling Defendants may have asserted in the Action, excepting
however, any and all obligations among the Settling Defendants under this
Settlement Agreement.

11.

Bankruptcy

The Settling Defendants each represent and warrant that he/she/it has not filed
any voluntary  bankruptcy and that none of them have received any notice, either
formal or informal, that they are subject to an involuntary bankruptcy
proceeding.  If, after receipt of any payment or transfer of property from any
of the Settling Defendants pursuant to this Settlement Agreement, Just-Rite is
compelled to surrender such payment or transfer, or any portion thereof, to any
person or entity, including but not limited to a bankruptcy trustee, creditor or
lien holder, for any reason (including without limitation a determination that
such payment is void or voidable as a preference or fraudulent conveyance or as
an impermissible setoff), then Superior, but not its principals, officers,
directors or shareholders, shall be liable for and shall indemnify, defend and
hold Just-Rite harmless with respect to the full



--------------------------------------------------------------------------------








amount so surrendered including any fees and costs incurred by Just-Rite in
connection therewith, and, despite any contrary language contained in the
Settlement Agreement, Just-Rite will be entitled to assert and shall receive
upon said surrender a valid and approved claim against the bankruptcy or
receivership estate for the full amount of the surrender plus costs and fees
incurred by Just-Rite in connection with said surrender.  Additionally Just-Rite
will be entitled to assert a claim against Superior, but not its principals,
officers, directors or shareholders, or the bankruptcy or receivership estates
of Superior for the full amount of Just-Rite's claims in the Action as more
specifically described in this Settlement Agreement. The foregoing shall not
waive, release or limit any rights that Just-Rite may have as to any of the
other Settling Defendants arising under this Settlement Agreement.

12.

Dismissal of Action

The Parties agree that upon execution of this Settlement Agreement, the entry of
the Final Judgment as set forth in Paragraph 1, and after each and every
provision of paragraphs 3, 4 and 5 have been completed, the Parties shall
execute a Joint Stipulation for Dismissal with prejudice (subject to the entry
and terms and conditions of the Final Judgment) of all claims by and between
Just-Rite and the Settling Defendants.  The Parties shall bear their own
attorneys’ fees and costs associated with the Action and the drafting and
preparation of this Settlement Agreement, except as otherwise provided in this
Agreement.  Just-Rite will file the Joint Stipulation for Dismissal with the
Court.

13.

Severability

If any provision, paragraph or subparagraph of this Settlement Agreement is
determined by a court or other adjudicatory authority to be void, invalid,
illegal, unconscionable or unenforceable, in whole or in part, this adjudication
shall not affect the validity of any other provision in this Settlement
Agreement.  Each provision, paragraph, and subparagraph, and constitutes a
separate and distinct covenant.

14.

Governing Law

This Settlement Agreement and the enforceability thereof shall be governed by
and construed in accordance with the laws of the State of Mississippi (without
regard to Mississippi’s conflicts of law principles).  The language of all parts
of this Agreement will in all cases be construed as a whole in accordance with
its fair meaning and not strictly for or against any party hereto.



--------------------------------------------------------------------------------








15.

Waiver

If any party to this Settlement Agreement shall waive any breach of any
provision of this Settlement Agreement, no party shall be deemed to have waived
any preceding or succeeding breach of the same or any other provisions of this
Settlement Agreement.

16.

Authority to Bind

The Parties each represent and warrant that any and all necessary actions to
approve and authorize the execution of this Agreement by them have been duly
taken and properly recorded and that this Agreement shall be enforceable by its
terms.

17.

Voluntary Execution

The Parties represent and warrant to each other party that they have thoroughly
discussed this Settlement Agreement with counsel; that all terms are understood;
and that the execution of this document is completely voluntary.



--------------------------------------------------------------------------------








18.

Notice

In the event that any party hereto chooses to, or is required to, provide notice
to or deliver documents to any other party hereto relating to any provision of
this Settlement Agreement, such notice shall be sent to the following
individuals unless otherwise specified in this Agreement:

On behalf of Just-Rite Supply, Inc.:

Howard Ehler, Jr.

Imperial Industries, Inc.

1259 N.W. 21st Street

Pompano Beach, Florida, 33069




with a copy to:

Todd R. Legon, Esq.

Wallace, Bauman, Legon, Fodiman,

Ponce & Shannon, P.A.

1111 Brickell Avenue, Suite 2150

Miami, Florida, 33131




On behalf of Superior Building Supply:

c/o Barbara Robertson

2303 Rue Maison

Biloxi, Mississippi 39532




with a copy to:

Scott Gibson, Esq.

Grissom & Gibson

Post Office Box 208

Gulfport, Mississippi 39502-0208




On behalf of Robertson Properties, LLP:

c/o Dennis and Barbara Robertson

2303 Rue Maison

Biloxi, Mississippi 39532




with a copy to:

Scott Gibson, Esq.

Grissom & Gibson

Post Office Box 208

Gulfport, Mississippi 39502-0208




Bobby G. O’Barr, Esq.

Post Office Box 541

Biloxi, Mississippi 39533




Stanton J. Fountain, Jr., Esq.

Post Office Box 817

Biloxi, Mississippi 39533






--------------------------------------------------------------------------------








On behalf of B&R Construction, LLC:

c/o Barbara Robertson and

Christopher Boucher

2259 Rosewood Lane

Biloxi, Mississippi 39532




with a copy to:

Scott Gibson, Esq.

Grissom & Gibson

Post Office Box 208

Gulfport, Mississippi 39502-0208




On behalf of A&R Supply of Mississippi, Inc.:

c/o Ronald Johnson

A & R Supply of Mississippi, Inc.

212 Newberry Street

Cantonment, Florida 32533




with a copy to:

Hank Ros, Esq.

Watkins Ludlam

Post Office Drawer 160

Gulfport, Mississippi 39502




On behalf of Dennis L. Robertson, Sr.:

Dennis L. Robertson, Sr.

2303 Rue Maison

Biloxi, Mississippi 39532




On behalf of Barbara Robertson:

Barbara Robertson

2303 Rue Maison

Biloxi, Mississippi 39532




On behalf of Sherry Boucher:

Sherry Boucher

2259 Rosewood Lane

Biloxi, Mississippi 39532




On behalf of Ronald Johnson:

c/o A & R Supply of Mississippi, Inc.

212 Newberry Street

Cantonment, Florida 32533




19.

Entire Agreement

The Parties hereto declare, warrant, and represent that no promise, statement,
representation, inducement, or agreement not herein expressed has been relied
upon as a basis for entering into this Settlement Agreement or agreeing to any
of the terms hereof; that this document embodies and sets forth the entire
agreement among the Parties relating to the subject matter hereof; and that this
document merges and supersedes all prior discussions, agreements,
understandings, representations, conditions, warranties, covenants, and all
other communications between the Parties relating to the subject matter hereof.



--------------------------------------------------------------------------------








20.

Materiality

Each recital hereof is a material part of this Settlement Agreement and is a
material inducement to the parties entering into this Settlement Agreement.

21.

Headings

The headings included within this Agreement are not intended to have any
substantive effect, and shall not be considered when interpreting the terms of
this Agreement.

22

No Oral Modification

This Settlement Agreement may be amended only by a writing signed by each of the
parties hereto.  No purported oral modification or waiver of all or any part
hereof shall be of any force or effect.

23.

Counterparts

This Settlement Agreement may be executed in separate counterparts, all of which
together shall constitute the agreement of the parties.  The parties may also
rely on faxed copies of signature pages.

24.

Due Authorization

Each party to this Agreement hereby represents and warrants that he or she has
full authority in his or her individual or representative capacity, after having
obtained all such authorization as may be required and after having obtained
advice of counsel and any other advice as he or she may desire or need to
execute this Settlement Agreement and all other documents and to take all such
other actions as may be necessary or desirable to consummate this Settlement
Agreement.  Upon request, a party shall furnish reasonable corporate
authorizations and resolutions and appropriate incumbency certificates.




[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]









--------------------------------------------------------------------------------








Witness our signatures effective the date set forth above.

JUST-RITE SUPPLY, INC.













By:

/s/ Howard L. Ehler, Jr

/s/ Dennis L. Robertson, Sr.

Howard Ehler, Vice President

DENNIS L. ROBERTSON, SR.




SUPERIOR BUILDING SUPPLY, INC.










By:

/s/ Barbara Robertson

/s/ Barbara Robertson

BARBARA ROBERTSON




ROBERTSON PROPERTIES, LLP







By:

/s/ Dennis L. Robertson

By:

/s/ Barbara Robertson

/s/ Sherry Boucher

SHERRY BOUCHER




B&R CONSTRUCTION, LLC







By:

/s/ Dennis L. Robertson

By:

/s/ Chris Boucher

/s/ Ronald A. Johnson

RONALD A. JOHNSON




A&R SUPPLY OF MISSISSIPPI, INC.










By:

/s/ Dennis L. Robertson

 

